El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
El Tribunal de Primera Instancia dictó una Sentencia para desestimar la acción que los Sres. Nelson Rivera Mar-cucci, Jaime V. Sepúlveda Ruíz, Víctor García Muñoz, Carlos Alberto Mejías Cortés, Norbert Cruz Martín y David J. Lebrón Báez (los recurridos) presentaron contra Suiza Dairy, Inc. (la peticionaria o Suiza). Los recurridos solici-taron la reconsideración del dictamen, pero le notificaron la moción de reconsideración a Suiza fuera del término de cumplimiento estricto que dispone la Regla 47 de Procedimiento Civil, 32 LPRA Ap. V. Por tal incumplimiento, el *160foro primario declaró “no ha lugar” la moción. Inconformes, los recurridos apelaron la Sentencia ante el Tribunal de Apelaciones, pero computaron el término para recurrir a partir de la notificación de la Resolución que declaró “no ha lugar” la moción de reconsideración. La contención de la peticionaria es que el término para apelar no quedó inte-rrumpido y que, por lo tanto, el recurso de apelación de los recurridos se presentó tardíamente.
En ese marco debemos resolver si procede revocar la Sentencia que emitió el Tribunal de Apelaciones por ha-berla emitido sin jurisdicción. Al hacerlo, ratificamos la im-portancia de cumplir con el requisito de notificación que impone la Regla 47 de Procedimiento Civil, supra, y la con-secuencia de no hacerlo. Esto lo analizamos en el contexto de la disposición de esa regla que establece que, una vez presentada una moción de reconsideración, quedarán inte-rrumpidos para todas las partes los términos para recurrir en alzada.
Pasamos a exponer un resumen de los hechos pertinen-tes para resolver esta controversia y los eventos procesales que sostienen nuestra determinación.
1
En vista de que los errores que atenderemos se circuns-criben al asunto procesal reseñado, es innecesario referir-nos a todas las discusiones y los planteamientos de derecho que se han suscitado en este caso. Basta con señalar que se originó con una reclamación laboral que los recurridos pre-sentaron en julio de 2012 en contra de Suiza.(1) Luego de varios trámites procesales, el 29 de agosto de 2013, el Tribunal de Primera Instancia dispuso de una moción de sen-tencia sumaria que la peticionaria había presentado y emi-tió una sentencia para desestimar con perjuicio la acción *161de los recurridos. (2) La notificación y el archivo de ese dic-tamen se realizó el 3 de septiembre de 2013.(3)
Inconformes con esa determinación, los recurridos pre-sentaron el 17 de septiembre de 2013, es decir, catorce días luego de archivada en autos copia de la notificación de la sentencia, una moción de reconsideración ante el foro pri-mario para cuestionar que la reclamación laboral se hu-biese resuelto sin la celebración de una vista evidenciaría. (4) En ese escrito la representación legal de los recurridos certificó que le remitió copia a la peticionaria mediante correo certificado y correo electrónico. Sin embargo, ello no ocurrió así. Contrario a lo que dispone la Regla 47, supra, sobre la notificación simultánea de este tipo de moción, los recurridos la notificaron dos días luego de haberla presentado. De esta forma, según surge del ex-pediente, la notificación se efectuó fuera del término de cumplimiento estricto que dispone la Regla 47, supra, pues se debía notificar en el término de quince días que señala la regla para presentarla.
Consecuentemente, Suiza presentó el 7 de octubre de 2013 ante el Tribunal de Primera Instancia un escrito para informar esa situación procesal.(5) En este solicitó que ante la falta de una justificación adecuada para esa dilación, se desestimara la moción de reconsideración, con la conse-cuencia de que se entendiera que no había interrumpido el término para apelar. En la alternativa, peticionó un tér-mino para replicarla. En respuesta a esa moción, el 8 de octubre de 2013, el Tribunal de Primera Instancia le or-denó a los recurridos que mostraran causa en el término de 48 horas por la cual no se debía conceder lo solicitado *162por Suiza.(6) Esta orden fue notificada el 15 de octubre de 2013.(7)
En cumplimiento con esa orden, los recurridos compare-cieron y expusieron su posición al respecto.(8) En el escrito, su representación legal enumeró varias razones para jus-tificar la notificación tardía de la moción de reconsideración. En síntesis, adujo que durante la semana en que presentó la moción tuvo mucha carga de trabajo. También alegó que cuando estaba presto a notificarla vía correo certificado se percató de que le faltaba una página a la fotocopia. Señaló que ante esa situación optó por esperar al día siguiente para cerciorarse de que había presentado ante el Tribunal la moción completa, para luego notificarla.
El Tribunal de Primera Instancia evaluó los escritos de las partes y dictó una Resolución el 16 de octubre de 2013, notificada el 18 de ese mes, en la que declaró “no ha lugar” la moción de reconsideración.(9) Como fundamento con-signó lo siguiente:
La Regla 67.2 de Procedimiento Civil permite que se haga la notificación entre abogados —además de por correo— me-diante el fax o correo electrónico; i.e., e-mail. La parte quere-llante [los recurridos] no ha acreditado la imposibilidad de ha-ber utilizado un medio electrónico para lograr la notificación a la parte adversa antes de que venciera el término de presen-tación establecido en la Regla 47.(10)
Así las cosas, los recurridos acudieron al Tribunal de Apelaciones el 18 de noviembre de 2013 y presentaron un recurso de apelación. (11) En este solicitaron que se revisara la Sentencia emitida el 29 de agosto de 2013 que desestimó *163la reclamación laboral y la Resolución de 16 de octubre de 2013 que declaró “no ha lugar” la moción de reconsidera-ción por no haberse acreditado justa causa para omitir no-tificar en el término señalado en la Regla 47, supra. En ese contexto se suscitó la controversia jurisdiccional que está ante nuestra consideración.
Una vez presentado el recurso de apelación, Suiza soli-citó que se desestimara por falta de jurisdicción por ha-berse presentado tardíamente.(12) Razonó que, como la mo-ción de reconsideración se notificó fuera del término de cumplimiento estricto sin haberse acreditado justa causa para ello, no tuvo el efecto de interrumpir el término de treinta días para apelar la sentencia. Ante tales plantea-mientos, el foro apelativo intermedio le ordenó a los recu-rridos que se expresaran al respecto. Ambas partes reac-cionaron mutuamente a sus distintas posturas.
Así las cosas, el Tribunal de Apelaciones emitió senten-cia el 31 de marzo de 2014 en la que revocó la sentencia del Tribunal de Primera Instancia. En su dictamen no incluyó mención alguna relacionada con el asunto jurisdiccional que estaba en controversia. Posteriormente, el 22 de abril de 2014, Suiza solicitó la reconsideración de ese dictamen, reiterando el argumento de que el foro apelativo no tenía jurisdicción para atender el recurso de apelación de los recurridos. El 30 de abril de 2014, el Tribunal de Apelacio-nes le ordenó nuevamente a estos últimos que expusieran su posición en cuanto a esa cuestión jurisdiccional. (13) Sin embargo, el 11 de junio de 2014 declaró “no ha lugar” la reconsideración presentada por Suiza.
En vista de esos eventos, el 18 de julio de 2014, Suiza acudió ante esta Curia mediante el Certiorari de epígrafe y señaló la comisión de siete errores. Entre ellos destacamos los siguientes:
*164Erró el [Tribunal de Apelaciones] al hacer caso omiso y nunca atender, analizar y resolver, como se requiere ante ese tipo de alegación, una alegación jurisdiccional planteada por ambas partes que patentemente privaba a dicho foro de entender (por tardío) en el recurso apelativo presentado.
Erró el TA al no determinar, como procedía, que carecía de jurisdicción para entender en la apelación que se le presentara por la aquí recurrida.(14)
El 12 de diciembre de 2014 expedimos el auto. Consi-guientemente, la peticionaria presentó su alegato en abril de 2015 y los recurridos al mes siguiente. En cuanto a la discusión del asunto jurisdiccional que nos atañe, se limi-taron a referirnos a ciertas mociones que habían presen-tado ante el Tribunal de Apelaciones en las que discutieron ese asunto.(15)
Al contar con el beneficio de la comparecencia de las partes, pasamos a resolver.
I—I
Como sabemos, la jurisdicción es el poder o la au-toridad que tiene un tribunal para decidir casos o *165controversias(16) Debido a la gran envergadura de este prin-cipio, los entes adjudicativos tienen que ser celosos guardia-nes de su jurisdicción y no poseen discreción para asumirla en aquellas circunstancias en que no la tienen(17) De ma-nera que, una vez se cuestiona la jurisdicción del tribunal, este tiene el deber de examinar y evaluar rigurosamente ese señalamiento(18) Luego de llevar a cabo este examen, si el tribunal concluye que en efecto carece de jurisdicción, lo pro-cedente es la desestimación del caso. Ello, independiente-mente de las consecuencias que ello conlleve(19)
La Regla 52.2(a) de Procedimiento Civil, 32 LPRA Ap. V, establece que los recursos de apelación al Tribunal de Apelaciones deberán presentarse en el término jurisdic-cional de treinta días contados desde el archivo en autos de copia de la notificación de la sentencia dictada por el tribunal apelado. Empero, el inciso (e)(2) de la precitada dispo-sición aclara que el transcurso del término para apelar se interrumpirá, entre otras instancias, por la oportuna pre-sentación de una moción formulada según la Regla 47, supra, y que el referido término comenzará a contarse de nuevo desde que se archive en autos copia de la notifica-ción de la orden "resolviendo definitivamente una moción de reconsideración sujeto a lo dispuesto en la Regla 47”. (Énfasis nuestro).
Como vemos, uno de los remedios procesales que tiene a su disposición una parte afectada por una sentencia emi-tida por el Tribunal de Primera Instancia, que a su vez puede tener un efecto en la jurisdicción del Tribunal de Apelaciones para revisar las actuaciones de ese foro, es la moción de reconsideración regulada por la Regla 47, supra. Revisemos lo que dispone al respecto.
*166A. La moción de reconsideración
El mecanismo procesal de la moción de reconsideración existe en nuestra jurisdicción desde 1937, cuando se intro-dujo en el Código de Enjuiciamiento Civil de 1904.(20) Ini-cialmente, se incorporó para concederle a los tribunales sentenciadores la facultad de relevar a cualquier parte de los efectos de una sentencia que se hubiese dictado por equivocación, inadvertencia, sorpresa o negligencia excusable.(21) Actualmente, la finalidad de la moción de re-consideración continúa siendo esencialmente la misma. Se entiende que busca conferirle la ocasión al tribunal que dicta una sentencia para que enmiende o corrija los errores en los cuales hubiese incurrido al dictarla.(22) Sin embargo, de igual manera, hay que tener presente que este meca-nismo está regulado de forma tal que evita que se con-vierta en una vía para dilatar injustificadamente la ejecu-ción de un dictamen judicial.(23)
Actualmente, la Regla 47 de Procedimiento Civil, supra, establece como sigue:
La parte adversamente afectada por una orden o resolución del Tribunal de Primera Instancia podrá, dentro del término de cumplimiento estricto de quince (15) días desde la fecha de la notificación de la orden o resolución, presentar una moción de reconsideración de la orden o resolución.
La parte adversamente afectada por -una sentencia del Tribunal de Primera Instancia podrá, dentro del término jurisdic-cional de quince (15) días desde la fecha del archivo en autos de copia de la notificación de la sentencia, presentar una mo-ción de reconsideración de la sentencia.
La moción de reconsideración debe exponer con suficiente particularidad y especificidad los hechos y el derecho que la parte promovente estima que deben reconsiderarse y fundarse *167en cuestiones sustanciales relacionadas con las determinacio-nes de hechos pertinentes o conclusiones de derecho materiales.

La moción de reconsideración que no cumpla con las especi-ficidades de esta regla será declarada “sin lugar” y se enten-derá que no ha interrumpido el término para recurrir.

Una vez presentada la moción de reconsideración quedarán interrumpidos los términos para recurrir en alzada para todas las partes. Estos términos comenzarán a correr nuevamente desde la fecha en que se archiva en autos copia de la notifica-ción de la resolución resolviendo la moción de reconsideración.
La moción de reconsideración se notificará a las demás par-tes en el pleito dentro de los quince (15) días establecidos por esta regla para presentarla ante el tribunal de manera simultánea. El término para notificar será de cumplimiento estricto. (Enfasis suplido).
Uno de los cambios más significativos que se incorporó en las Reglas de Procedimiento Civil de 2009 fue el de con-ferir a la solicitud de reconsideración el efecto de paralizar automáticamente los términos cronológicos para acudir en revisión ante el Tribunal de Apelaciones. (24) Conforme a ello, la mera presentación de una solicitud de reconsidera-ción tiene el efecto de paralizar los términos concedidos por ley para acudir al foro apelativo intermedio con el fin de cuestionar la determinación del foro sentenciador.(25) No obstante, ese efecto interruptor no opera de manera aislada. Ello ocurrirá “siempre y cuando se cumplan con los requisitos de fondo expuestos en la regla”.(26) Precisa-mente, la propia disposición reglamentaria estipula que “[l]a moción de reconsideración que no cumpla con las es-pecificidades de esta regla será declarada ‘sin lugar’ y se entenderá que no ha interrumpido el término para recurrir”. Regla 47, supra.
*168Unas de esas especificidades es el requisito de notificación. A pesar de las enmiendas sustanciales que su-frió esta regla cuando se aprobaron las Reglas de Procedi-miento Civil de 2009, el requerimiento de notificarle a las partes contrarias la solicitud de reconsideración en el tér-mino de cumplimiento estricto de quince días permaneció intacto. Es oportuno explorar brevemente la razón de este requisito y las consecuencias de incumplir con este.
El requisito de notificación contenido en la Regla 47 de Procedimiento Civil, supra, fue producto de una enmienda que se le incorporó a la otrora Regla 47 de Procedimiento Civil de 1979 mediante la Ley Núm. 268-2002. La inten-ción del legislador al promulgar esa pieza legislativa fue establecer un plazo para que la parte afectada por una sentencia supiera cuándo era que debía notificar la solici-tud de reconsideración al resto de las partes en el pleito.(27) Ello, pues la Regla de 1979, tal y como estaba redactada, era silente en cuanto al término en el cual se debía notifi-car a las partes. Ese asunto había generado confusiones y controversias que luego fueron atendidas por esta Curia. Ante el vacío legislativo previo a la aprobación de la Ley Núm. 268, supra, interpretamos que el término que tenía una parte para notificar la moción era el mismo que se utilizaba para presentar la moción ante el tribunal y que su carácter era de cumplimiento estricto.(28) Esta interpre-tación fue acogida por la Asamblea Legislativa en la refe-rida legislación.
Así también, la enmienda descrita tuvo el propósito de que la parte que ha de ser notificada no se viera perjudi-cada por la notificación tardía de la moción de reconsidera-ción y, de esta manera, salvaguardar el principio de econo-mía procesal que rige nuestro ordenamiento jurídico. Al *169respecto, la Asamblea Legislativa consignó en la Exposi-ción de Motivos de la Ley Núm. 268, supra, que:
El fiel cumplimiento de los términos y la diligencia en las notificaciones, tanto del tribunal como de las partes, envuel-ven los principios rectores de la economía procesal, en cuanto a una solución justa, rápida y económica del proceso [...] En muchas ocasiones por error o inadvertencia una parte no es notificada a tiempo. Esto conlleva a que el Juez, una vez noti-ficada correctamente la parte, le brinde más tiempo al afec-tado para replicar si ese fiiera el caso. Obviamente, esto afecta la diligencia y consideración de los casos, afectándose el calen-dario judicial y la economía procesal.(29)
En conformidad con esto, hemos expresado que este re-quisito le brinda la oportunidad a las otras partes a expre-sarse y les alerta sobre la posibilidad de que el término jurisdiccional para presentar el recurso de revisión se interrumpa. (30)
B. El término de cumplimiento estricto
En nuestro ordenamiento reconocemos una varie-dad de términos cuyo incumplimiento conlleva distintas consecuencias. Podemos encontrar los conceptos de térmi-nos: discrecionales, directivos, de estricto cumplimiento y fatales o jurisdiccionales.(31) Estos términos tienen el pro-pósito de que la parte actúe en determinado plazo y las consecuencias de no hacerlo difieren.(32) Así por ejemplo, el incumplimiento con un término jurisdiccional impide la re-visión judicial por privar de jurisdicción a los tribunales.(33) Por otra parte, el término de cumplimiento estricto se sitúa entre los términos prorrogables y los improrrogables. Estos *170pueden prorrogarse siempre y cuando exista una justa causa.(34) Por ello, no constituye un defecto fatal la notifi-cación tardía de una moción de reconsideración, si se puede demostrar la existencia de justa causa. (35)
Es importante señalar que los tribunales no gozan de discreción para prorrogar los términos de cumplimiento estricto automáticamente.(36) Un perfecto ejemplo de esto es lo que ocurrió en García Ramis v. Serrallés, 171 DPR 250 (2007), caso en que intervenimos debido a que el Tribunal de Apelaciones actuó contrario a esta norma. Allí el foro apelativo intermedio acogió un recurso a pesar de recono-cer que se había presentado fuera del término de cumpli-miento estricto.(37) El tribunal apelado justificó su jurisdic-ción mediante dos fundamentos. Primero, que el recurso se había presentado pocos días después de haberse vencido el término correspondiente y segundo, que la determinación del foro recurrido perpetuaría una situación improcedente en derecho. Al llegar la controversia ante esta Curia se planteó que el Tribunal de Apelaciones había errado al aco-ger el recurso sin que los peticionarios hubiesen solicitado una prórroga justificando la tardanza. Resolvimos que si bien se trataba de un término de cumplimiento estricto y no jurisdiccional, el tribunal no podía considerar el recurso sin que se le hubiesen acreditado las razones para la dila-ción en su presentación.(38) Más aún, aclaramos que esa actuación errónea no se justificaba con el fundamento de que el Tribunal de Primera Instancia hubiese incurrido en un error de derecho.(39)
*171Por lo tanto, el foro adjudicativo tiene discreción para extender un término de cumplimiento estricto solo cuando la parte que lo solicita demuestra justa causa para la tardanza. Al ser así, se le requiere a quien solicita la pró-rroga o a quien actúe fuera del término que presente justa causa por la cual no puede o pudo cumplir con el término establecido(40) En conformidad con esto, hemos reafirmado que los tribunales podrán eximir a una parte de observar el cumplimiento con un término de este tipo únicamente si concurren las condiciones siguientes :(1) que en efecto exista justa causa para la dilación y (2) que la parte le demuestre detalladamente al tribunal las bases razonables que tiene para la dilación, es decir, que acredite de manera adecuada la justa causa aludida.(41)
Las partes litigantes deben atender estos requeri-mientos con seriedad, ya que "[n]o se permitirá desviación alguna del plazo[...] so pena de desestimación del recurso, a menos que la tardanza ocurrida se justifique detallada-mente y a cabalidad”.(42) De hecho, en Soto Pino v. Uno Radio Group señalamos que "es un deber acreditar la exis-tencia de justa causa, incluso antes de que un tribunal se lo requiera, si no se observa un término de cumplimiento estricto”. (Énfasis en el original).(43)
C. El elemento de la justa causa
Recientemente tuvimos la oportunidad de expre-sarnos respecto al requisito de justa causa en Soto Pino v. Uno Radio Group, supra. En ese caso reiteramos que la justa causa se acredita mediante explicaciones " ‘concretas y particulares, —debidamente evidenciadas en el escrito— que le permitan al tribunal concluir que hubo una excusa *172razonable para la tardanza o la demora’ ’’.(44) Por otro lado, no constituyen justa causa las "vaguedades y las excusas o planteamientos estereotipados”.(45) De lo contrario, la acre-ditación de la justa causa se convertiría en un juego de “mero automatismo” con justificaciones genéricas carentes de los detalles que causaron la dilación.(46) De permitirse esto, los términos reglamentarios redundarían en “metas amorfas que cualquier parte podría postergar”.(47)
Es evidente que la existencia de justa causa es un ele-mento que ha de evaluarse caso a caso. Al justipreciar las razones ponderadas por una parte, el juzgador debe llevar a cabo un análisis cuidadoso de las explicaciones que de-muestren el incumplimiento y de la evidencia que lo sustenta(48) Pasemos a reseñar algunos casos que ejempli-fican lo que puede o no constituir una justa causa.
Por ejemplo, en Rojas v. Axtmayer Ent. Inc., 150 DPR 560, 565-566 (2000), dictaminamos que el estado crítico de salud de la representación legal de una parte —debida-mente evidenciado— puede constituir justa causa. Así también, en Lugo v. Suárez, 165 DPR 729, 740 (2005), con-cluimos que el hecho de que la esposa del representante legal estuviera enferma y hospitalizada era justa causa para que no cumpliera con cierta notificación de manera oportuna.
Por otra parte, recientemente arribamos a la conclusión de que no constituía justa causa el hecho de que se espe-rara hasta el último minuto para presentar el recurso que se debía notificar(49) Entendimos que esas razones eran un ejemplo perfecto de lo que son “meras generalidades y ex-*173cusas superfluas”.(50) En ese caso también se alegó para justificar la existencia de justa causa que la notificación tardía no había causado ningún perjuicio indebido a la parte contraria porque había tenido una notificación en un término razonable. Dijimos que tales explicaciones no eran suficientes para justificar una notificación fuera de tér-mino y que mucho menos constituían una justa causa per se. (51) Recalcamos que el hecho de que la notificación tardía no le causara peijuicio indebido a la otra parte no era de-terminante al momento de examinar la existencia de una justa causa, ya que si los tribunales fueran a aceptar ese planteamiento, los términos de cumplimiento estricto se convertirían en un mero formalismo.(52) En otra ocasión, en Arriaga v. F.S.E., 145 DPR 122, 132 (1998), resolvimos que excusas como que el incumplimiento fue “involuntario”, que “no se debió a falta de interés”, que no hubo “menos-precio al proceso”, o que “exist [ía] un firme propósito de enmienda”, no configuraban justa causa. Tampoco lo es el hecho de que las partes comparezcan por derecho propio ni el descuido extremo al preparar y redactar un recurso.(53)
Luego de exponer el marco de Derecho que precede, pa-semos a discutir los errores señalados por la peticionaria.
H-i HH HH
La cuestión principalísima que debemos atender en este caso se circunscribe a determinar si el Tribunal de Apela-ciones tenía jurisdicción para atender el recurso de apela-ción que los recurridos presentaron ante ese foro. Como mencionamos, la presentación de una moción de reconside-ración ante el foro primario puede tener efectos en los trá-*174mites subsiguientes que hayan de ejecutar las partes a ni-vel apelativo. Dependiendo de cómo y cuándo se haya presentado la moción, podrían configurarse varios escena-rios procesales. Por ejemplo, si la moción de reconsidera-ción se presenta oportunamente y conforme a las especifi-cidades de la Regla 47, supra, se activa el efecto interruptor preceptuado en la regla, deteniéndose así el término de treinta días que tiene una parte para recurrir al Tribunal de Apelaciones.
Una vez presentada la moción de reconsideración quedarán interrumpidos los términos para recurrir en alzada para todas las partes. Estos términos comenzarán a correr nuevamente desde la fecha en que se archiva en autos copia de la notifica-ción de la resolución resolviendo la moción de reconsideración. (Énfasis nuestro). Regla 47, supra.
De presentarse un recurso de apelación antes de que el Tribunal de Primera Instancia disponga de esa moción, este sería prematuro, por lo que el foro apelativo interme-dio carecería de jurisdicción para atenderlo.(54)
Por otro lado, también podría darse el caso en que, aun presentándose a tiempo la moción de reconsideración, esta no tenga el efecto de paralizar los términos. Ello debido a que la moción de reconsideración que incumpla con las es-pecificidades de esa regla será declarada “sin lugar” y se entenderá que no ha interrumpido el término para recurrir. Ante estos escenarios, en caso de que una parte haya acu-dido al Tribunal de Apelaciones fuera del término de treinta días a partir de la notificación de la sentencia del Tribunal de Primera Instancia que interesa revisar, su re-curso resultaría tardío. Como consecuencia, el Tribunal de *175Apelaciones tendría la obligación de declararse sin juris-dicción, pues sabemos que un recurso tardío adolece del grave e insubsanable defecto de falta de jurisdicción y debe ser desestimado.(55)
En este caso, los recurridos apelaron la Sentencia que el Tribunal de Primera Instancia emitió el 29 de agosto de 2013 en los treinta días siguientes a la notificación de la Resolución que resolvió la moción de reconsideración, pues presentaron su recurso el 18 de noviembre de 2013. Como es de conocimiento, la Regla 47, supra, establece que los términos para recurrir en alzada comenzarán a discurrir nuevamente desde que el Tribunal de Primera Instancia resuelva la moción de reconsideración. Sin embargo, la Re-solución que el foro primario dictó en este caso declaró “no ha lugar” la moción de reconsideración porque que no se presentó conforme a la Regla 47 de Procedimiento Civil, supra, al ser notificada fuera del término de cumplimiento estricto sin que se acreditara justa causa. Queda claro que la propia Regla 47, supra, preceptúa que la moción de re-consideración que incumpla con las especificidades que allí se disponen se entenderá que no ha interrumpido el tér-mino para apelar.
De manera que, los recurridos acudieron oportuna-mente de dicha Resolución al Tribunal de Apelaciones, mas no así de la Sentencia dictada por el Tribunal de Primera Instancia. De haber entendido el foro apelativo intermedio que el Tribunal de Primera Instancia había errado al de-terminar que no existía justa causa que ameritara prorro-gar el término de cumplimiento estricto para que los recu-rridos notificaran la moción de reconsideración, procedía que devolviera el caso al foro primario para que la aten-diera en sus méritos. En ese caso, el término de treinta días para apelar se entendería interrumpido hasta que el foro primario dispusiera finalmente de esa moción, comen-*176zando a discurrir nuevamente desde la notificación de ese dictamen. De lo contrario, de no haber existido justa causa, procedía entonces que el Tribunal de Apelaciones desesti-mara el recurso que se había presentado ante sí, en lo que respecta a la apelación de la Sentencia emitida el 29 de agosto de 2013 por el Tribunal de Primera Instancia.
Por lo tanto, ante los hechos particulares de este caso, la apelación que eventualmente hubiesen podido presentar los recurridos para revisar la Sentencia del Tribunal de Primera Instancia que desestimó su acción laboral depen-día necesariamente de si existió o no justa causa para que notificaran tardíamente su moción de reconsideración. Es-tas son las consecuencias jurídicas que asume quien pre-sente una moción de reconsideración incumpliendo con el requisito de notificación que dispone la Regla 47, supra, sin tener una justa causa que excuse esa inobservancia. En el caso que nos ocupa el Tribunal de Apelaciones le solicitó a los recurridos que se expresaran sobre este asunto particular, empero, no lo atendió en el dictamen que posterior-mente emitió. De hecho, solo aludió a los planteamientos relacionados con los errores que presuntamente había co-metido el foro primario en su Sentencia desestimatoria, mas no se expresó en torno al asunto de si había actuado correctamente al declarar “no ha lugar” la moción de recon-sideración por defectos procesales. Pasamos a atender esta situación a la luz del expediente del caso.
Es un hecho incontrovertido que los recurridos notifica-ron su moción de reconsideración fuera del término de cumplimiento estricto que dispone la Regla 47, supra. Como ya discutimos, podríamos concluir que se prorrogó ese término si estos cumplen con la carga de acreditar la justa causa que les impidió notificar oportunamente, pero las razones que acreditan no nos mueven a resolver a su favor. Veamos.
La representación legal de los recurridos alegó que du-rante la semana del 16 al 20 de septiembre de 2013 tuvo *177mucha carga de trabajo, porque estuvo atendiendo trámi-tes relacionados a otros casos. También explicó que elaboró la moción de reconsideración el 17 de septiembre luego de las 5:00 p. m. y que fue a reproducir el documento en una tienda al día siguiente. Relató que el día 18 trabajó du-rante la mañana y que en la tarde acudió al correo para enviar los documentos pero que, mientras esperaba, se per-cató de que faltaba la página 2 en la fotocopia de la moción. Según manifestó, al advertir esto optó por esperar al día siguiente para llamar a la Secretaría del Tribunal de Pri-mera Instancia para cerciorarse de que el documento original estuviera completo. Por otro lado, argüyó que ese mismo 18 de septiembre llevó el documento a digitalizar y que le remitieron el mismo a su correo electrónico cerca de las 9:00 p. m. Explicó que en ese momento analizó que como en la certificación de la moción de reconsideración se habían indicado dos métodos alternos de notificación, in-cluyendo el correo electrónico, decidió notificarla al día si-guiente, el 19 de septiembre, a las 10:00 p. m. Finalmente, nos advierte que, a su juicio, Suiza no sufrió perjuicio al-guno y que, por lo tanto, los planteamientos de la peticio-naria son totalmente “frivol[os] y olímpic[os]”.(56)
Evidentemente, las razones presentadas para justificar la tardanza en la notificación no se acercan a lo que cons-tituye una justa causa. Como bien resolvió el Tribunal de Primera Instancia, no se acreditó razón alguna para no poder notificar vía correo electrónico, aun cuando en la pro-pia moción de reconsideración se había certificado que así se había hecho. El abogado de los recurridos sostiene que los tribunales “deben tener en mente que existen múltiples alternativas para cumplir con el requisito de notificación” y que en este caso él escogió notificar mediante correo certificado.(57) Su contención es que ello se vio afectado por *178la ausencia de una de las páginas de la copia del docu-mento y que fue entonces cuando decidió notificar electrónicamente. Estos planteamientos son completa-mente contrarios a nuestro ordenamiento procesal y al pro-pio expediente del caso.
En primer lugar, si bien las Reglas de Procedi-miento Civil disponen varios métodos para que las partes se notifiquen documentos entre sí, ello debe hacerse cum-pliendo con los términos que las propias reglas establecen. No puede ser de otra manera. El propósito de estos medios altemos es facilitar los trámites procesales al proveer varias opciones para poder notificar. Pero esto no puede utilizarse como fundamento para argüir que, ante la imposibilidad de utilizar el método de notificación de preferencia, no se pudo cumplir con la notificación si la evidencia demuestra que la parte no ejecutó acciones afirmativas para notificar me-diante otro método disponible.(58) Y eso fue lo que ocurrió en este caso. El propio representante legal de los recurridos sostiene que recibió el documento digitalizado en la noche de 18 de septiembre a su correo electrónico y no explicó ra-zón alguna para que impidiera remitirlo en ese momento. Sin lugar a dudas, las razones aducidas por los recurridos no constituyeron justa causa para notificar la moción de re-consideración a Suiza dos días después del término dis-puesto en las Reglas de Procedimiento Civil. Pues tal y como resolvimos en Soto Pino v. Uno Radio Group, supra, págs. 95-96, aunque en otro contexto fáctico,
[l]os tribunales deben tener en mente que existen múltiples alternativas para cumplir con el requisito de notificación a las demás partes en el término dispuesto. Por ejemplo, en el caso de autos el recurrido pudo haber optado por presentar su re-curso con tiempo suficiente para en horas laborables haber enviado por correo certificado la notificación. Incluso pudo ha-*179ber notificado el recurso por correo electrónico [...] En fin, si la parte optó por esperar hasta el último momento, tenía alter-nativas para cumplir con el término de cumplimiento estricto o, como mínimo, acreditar la justa causa con excusas de peso.
IV
Resolvemos, que cuando una parte incumple con el requisito de notificar una moción de reconsideración en el término de cumplimiento estricto que establece la Regla 47 de Procedimiento Civil, supra, el efecto que pueda tener esa moción en cuanto a interrumpir el término para recu-rrir en alzada queda supeditado a la determinación judicial que posteriormente se haga sobre si hubo o no justa causa que ameritara la tardanza. Solo de esta manera po-drá entenderse que la moción cumplió con todas las espe-cificidades de la Regla 47, supra, y que, por lo tanto, inte-rrumpió los términos para recurrir. Estas son las consecuencias jurídicas a las que se expone una parte que notifica fuera del término de cumplimiento estricto sin te-ner una justa causa que lo exima de ese cumplimiento. Si bien ese elemento debe evaluar el tribunal caso a caso, en reiteradas ocasiones este Tribunal se ha pronunciado en torno a lo que constituye o no una justa causa. En atención a los fundamentos que hemos expresado, reafirmamos que los litigantes deben procurar acatar rigurosamente los tér-minos reglamentarios a no ser que en efecto haya aconte-cido una situación que —conforme a nuestros pronuncia-mientos— justifique una tardanza.
V
Por los fundamentos expuestos, erró el Tribunal de Ape-laciones al acoger el recurso de apelación de los recurridos. El recurso se presentó tardíamente, toda vez que la moción de reconsideración presentada ante el Tribunal de Primera Instancia no interrumpió el término para apelar la senten-*180cia emitida el 29 de agosto de 2013. Se revoca la sentencia apelada.
La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 Querella, Apéndice del Certiorari, pág. 107.


 Sentencia, id., pág. 170.


 Notificación de Sentencia, id., pág. 169.


 Moción en solicitud de reconsideración, id., pág. 198.


 Moción informativa sobre reconsideración presentada por la querellante, id., pág. 262.


 Orden, íd., pág. 251.


 íd., pág. 250.


 Oposición a moción informativa sobre solicitud de reconsideración presen-tada por la parte querellante, íd., pág. 241.


 Resolución y notificación de archivo en autos de Resolución, íd., págs. 235-236.


 Íd., pág. 236.


 Recurso de apelación civil, íd., pág, 102.


 Solicitud de desestimación por falta de jurisdicción, Apéndice del Certiorari, pág. 1024.


 Íd., pág. 24.


 Certiorari, pág. 6. El resto de los errores señalados son los que siguen:
“Erró el TA al determinar que a base de las circunstancias y hechos que se entendieran probados en la sentencia sumaria no era posible adjudicar la controver-sia sobre el carácter de la relación existente entre las partes.
“Erró el TA al obviar el craso incumplimiento de la recurrida con las reglas aplicables para replicar adecuada y efectivamente a una sentencia sumaria y recu-rrir y otorgarle dicho valor a dicho documento y su apéndice para fundamentar su sentencia.
“Erró el TA al determinar que la tenencia de una licencia de agente de leche y el mandato reglamentario que regula a dichos entes no era suficiente para concluir que estos no podían ser empleados de la elaboradora de leche aquí compareciente.
“Erró el TA al revocar la sentencia del TPI al resolver que una sentencia final y firme en otro caso que dirimiera entre algunas de las partes un asunto que le era común tanto a aquel como al caso de marras no constituía cosa juzgada o impedi-mento colateral por sentencia para efectos de este caso”.


 En su alegato, al discutir los errores “A” y “B” presentados por la peticiona-ria, refirió a este Tribunal a los documentos siguientes, todos presentados ante el Tribunal de Apelaciones: Oposición a Moción Informativa sobre Solicitud de Recon-sideración, presentada por la parte querellante; Oposición a Solicitud de Reconside-ración y Memorando en Oposición a Solicitud de Desestimación de Apelación por Falta de Jurisdicción. Véase Alegato de los querellantes recurridos y en cumpli-miento de orden, pág. 20.


 Horizon v. Jta. Revisora, RA Holdings, 191 DPR 228, 233 (2014).


 González v, Mayagüez Resort & Casino, 176 DPR 848, 855 (2009).


 Íd.


 Cruz Parrilla v. Depto. Vivienda, 184 DPR 393, 403 (2012). Véase, además, Colón y otros v. Frito Lays, 186 DPR 135 (2012).


 Mediante la Ley Núm. 67 de 8 de mayo de 1937 (32 LPRA ant. sec. 1251), Véase, además, Mun. Rincón v. Velázquez Muñiz y otros, 192 DPR 989, 995-996 (2015).


 Mun. Rincón v. Velázquez Muñiz y otros, supra, pág. 996; Lagares v. E.L.A., 144 DPR 601, 609 (1997).


 Íd.


 Véase Lagares v. E.L.A., supra, págs. 609-610.


 Las nuevas Reglas de Procedimiento Civil de 2009 fueron aprobadas mediante la Ley Núm. 220-2009 y entraron en vigor a partir del 1 de julio de 2010.


 J.A. Echevarría Vargas, Procedimiento civil puertorriqueño, San Juan, [ed. de autor], 2012, pág. 292.


 Véase el comentario a la Regla 47 de 2009 en el Informe de Reglas de Procedimiento Civil del Comité Asesor Permanente, pág. 554. Disponible en: http:// www.ramajudicial.pr/sistema/supremo/informe-reglas-procedimiento-civil.pdf.


 Exposición de Motivos de la Ley Núm. 268-2002 (2002 (Parte 2) Leyes de Puerto Rico 1301),


 Véase Lagares v. E.L.A., supra.


 Leyes de Puerto Rico, supra, pág. 1302.


 Febles v. Romar, 159 DPR 714, 719 (2003).


 R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Lexis-Nexis, 2010, pág. 197.


 Íd.


 Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013); Cruz Parrilla v. Depto. Vivienda, supra, pág. 403.


 Íd.


 Echevarría Vargas, op. cit., pág. 291.


 Soto Pino v. Uno Radio Group, supra, pág. 93.


 Inicialmente se había presentado el recurso como de apelación, pero el Tribunal de Apelaciones lo acogió como de certiorari.


 García Ramis v. Serrallés, 171 DPR 250, 254 (2007).


 Íd.


 Soto Pino v. Uno Radio Group, supra, pág. 92.


 Íd., pág. 93.


 Pueblo v. Fragoso Sierra, 109 DPR 536, 539 (1980).


 Soto Pino v. Uno Radio Group, supra, pág. 97.


 Soto Pino v. Uno Radio Group, supra, pág. 93, citando a Febles v. Romar, supra, pág. 720.


 Íd.


 Soto Pino v. Uno Radio Group, supra, pág. 94.


 Íd., pág. 93.


 Hernández Colón, op. cit., pág. 201.


 Soto Pino v. Uno Radio Group, supra, pág. 95.


 Íd.


 Íd.


 Íd.


 Véanse: Febles v. Homar, supra, pág. 722; Pueblo v. Pérez Suárez, 146 DPR 665, 675 (1998).


 Véase S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873 (2007). Allí se resolvió que el Tribunal de Apelaciones había acogido y considerado un recurso de forma prematura, ya que cuando se presentó, todavía el Tribunal de Primera Instan-cia no había determinado si tenía jurisdicción para considerar unas solicitudes de determinaciones de hecho adicionales que se habían presentado al amparo de la anterior Regla 43.3 de Procedimiento Civil de 1979. Resolvimos que esa situación impedía que el foro apelativo intermedio considerara el recurso de apelación. Íd., pág. 885.


 S.L.G. Szendrey-Ramos v. F. Castillo, supra, pág. 883; Rodríguez v. Segarra, 150 DPR 649, 654 (2000).


 Véase Oposición a moción informativa sobre solicitud de reconsideración presentada por la parte querellante, Apéndice del Certiorari, pág. 246.


 Íd.


 Aclaramos que de todas maneras la ausencia de una página en la fotocopia no equivale a una justa causa para no notificar en el término de cumplimiento estricto.